[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             APRIL 22, 2008
                                                          THOMAS K. KAHN
                                    No. 07-12005
                                                               CLERK
                               ________________________

                         D. C. Docket No. 05-02298-CV-GET-1

C & W MECHANICAL CONTRACTORS, INC.,


                                                               Plaintiff-Appellant,

                                            versus

UNITED STATES OF AMERICA,

                                                               Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                      (April 22, 2008)

Before TJOFLAT and MARCUS, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
      In this tax case, C & W Mechanical Contractors, Inc. appeals from the

district court’s order of March 6, 2007 granting final summary judgment to the

United States on appellants’s complaint for judicial review of the Internal Revenue

Service’s administrative determination sustaining the filing of a notice of federal

tax lien with respect to assessed unpaid employment taxes and penalties.

      After thorough review, we affirm on the basis of the district court’s well

reasoned order granting summary judgment to the United States.



            AFFIRMED.




                                         2